On behalf of the Government and people of Japan, I should like to extend heartfelt congratulations to Mr. Kittani on his election to the presidency of the thirty-sixth session of the General Assembly. I am confident that with his abundant experience in the United Nations and his manifest wisdom this session of the Assembly will prove to be a most fruitful one. The delegation of Japan, which shares his Asian heritage, will spare no effort in cooperating with him in the performance of his important duties.
105.	I should also like to express our deep appreciation to the President of the thirty-fifth session of the General Assembly, Mr. Riidiger von Wechmar, for his extraordinary accomplishments. We have been greatly impressed by his decisiveness and outstanding leadership throughout his tenure as President.
106.	At the same time, I should like to pay a sincere tribute to the SecretaryGeneral. It was a great pleasure for me to be able to invite him to my country last June for an exchange of views on various questions with which the United Nations is engaged.
107.	I wish also to take this opportunity to extend a most cordial welcome to Vanuatu, a friendly country in the South Pacific, on its admission to the United Nations. My country looks forward to promoting relations of friendship and cooperation with this new Member State, both within and outside the United Nations.
108.	Today's world is characterized by flux and instability in political situations as well as in international economic relations. I should like to take up, first of all, the question of disarmament  as a means of reversing the trend of world instability and setting the international community on a more solid foundation.
109.	The awesome development in recent years of nuclear weapons and their delivery systems could lead to the danger of instantly bringing mankind to the brink of total annihilation. It is the most urgent task for the sake of world stability and development to halt the arms race and achieve disarmament, including the total elimination of nuclear weapons.
110.	Today, while the dialog between East and West is stalled, nuclear testing continues to be conducted, the production of nuclear weapons accelerated, their sophistication and diversification further promoted, and their deployment rapidly increased. Indeed, the total strength of the nuclear arsenal in the world today is said to be equivalent to about one million Hiroshima bombs. And yet there seems to be no cessation of the nuclear arms race. This situation gravely threatens mankind. Japan strongly urges all nuclear-weapon States to recognize their grave responsibilities to future generations and to make utmost efforts, from a broader perspective, towards the promotion of nuclear disarmament for the peace and security of the world.
111.	In particular, Japan implores both the United States and the Soviet Union to be mindful of their crucial responsibilities and to make every effort in promoting negotiations aiming at the limitation and substantial reduction of strategic weapons. In this connection, I welcome the recent indications that negotiations may begin between the United States and the Soviet Union on the limitation of theater nuclear forces. It is my earnest hope that the two countries will take advantage of the opportunity to promote the dialog for strengthening World peace and stability.
112.	In my statement on the occasion of the tenth special session of the General Assembly, the first devoted to disarmament, in 1978, I made an appeal to the effect that: "If we wish to move towards the realization of general and complete disarmament, there is no way open to us other than to keep this ideal always in mind and to proceed step by step with concrete and feasible measures". [9th meeting, para. 116.]
113.	While the attainment of general and complete disarmament is the common goal of all mankind, at the same time disarmament is inseparable from the maintenance of the security of each State, and therefore, needless to say, it is difficult to promote. It should be frankly admitted that in the present international community, the balance of power among countries, whether on a regional or a global scale, constitutes a basis for the maintenance of international peace and security.
114.	However, in order to place the international community on a more stable foundation in the long run, Japan considers it essential to pursue genuine disarmament, particularly nuclear disarmament, so that peace and security can be secured at a lower level of armament while maintaining the balance of power. Keeping this goal in mind, we should make efforts, step by step, towards disarmament measures accompanied by effective means of verification. I earnestly hope that resources will be released by disarmament efforts and reallocated for promoting international cultural exchange, and for contributing to a solution of the NorthSouth problem as well as to the development of the world economy.
115.	Japan is of the view that a comprehensive nuclear test ban constitutes the first step in halting the nuclear arms race: it is the most urgent task among all concrete disarmament measures and should be realized as soon as possible. I also strongly urge that negotiations be expedited towards the prohibition of chemical weapons which, like nuclear weapons, are weapons of mass destruction.
116.	Japan sincerely hopes that the second special session of the General Assembly devoted to disarmament to be convened next year will impel the international community to halt the continuing arms race which threatens mankind with unthinkable catastrophe, and initiate serious international efforts towards the ultimate elimination of all types of nuclear weapons. In this regard, Japan expects the second special session, to review the factors which have obstructed developments in the field of disarmament since the first special session and to conduct concrete and constructive deliberations on ways and means of making progress towards general and complete disarmament. Japan, strictly upholding the three nonnuclear principles of not possessing nuclear weapons, not producing them and not permitting their introduction into Japan and wishing to promote disarmament, particularly nuclear disarmament, is resolved to play a positive role towards this goal.

117.	It goes without saying that a stable and expanding world economy is indispensable if those forces unsettling the world today are to be eliminated and peace and prosperity are to be achieved. Since the two oil crises, many countries have been confronted with difficulties: severe recessions, increased unemployment, accelerated rates of inflation and a disequilibrium in their balance of payments. On the other hand, as the economies of nations become increasingly interdependent, the bond is becoming stronger between developed and developing countries, which are passengers sharing a common fate on the great ship of the world economy.
118.	Under these circumstances, the one and only direction in which NorthSouth relations can proceed is towards cooperation and mutual reinforcement by donor and recipient countries to improve the world economy and intensify the quest for world peace. We firmly believe that NorthSouth confrontation must cease, and that the new relationship between North and South, in this period of transition into a new era, should be based on a spirit of interdependence and a mutuality of interests.
119.	On the basis of this belief, Japan intends to deal vigorously with NorthSouth problems and contribute to the promotion of a constructive NorthSouth dialog. 
120.	As is known, Japan supports the launching of the global negotiations at the earliest date possible as part of this NorthSouth dialog. With regard to the International Meeting on Cooperation and Development to be held next month at Cancun, Japan will strive to make the most of this important opportunity to promote a North South dialog based on the recognition of our interdependence and mutuality of interests. I earnestly hope that one result of that meeting will be the creation of a favorable climate for the launching of the global negotiations.
121.	Japan has been actively promoting economic cooperation in order to contribute to the solution of the NorthSouth problem and also to the maintenance of peace and stability in the world.
122.	Japan therefore attaches great importance to the expansion and improvement of official development assistance, and in 1978 set as its medium term target the doubling of its official development assistance within three years. In 1980, the final year, Japan surpassed that target in its official development assistance disbursements. In January of this year we established a new medium term target, and, in striving to achieve that target, Japan will continue to improve its ratio of official development assistance to gross national product, and will make an effort, in the five-year period beginning in 1981, to more than double the total official development assistance disbursed in the five-year period 19761980: in other words, more than $21.4 billion over the next five years. Despite its strained financial situation, Japan is sparing no effort to expand and improve its official development assistance.
123.	In the implementation of assistance, Japan intends to continue to place emphasis on such areas as rural and agricultural development, development of energy sources, aid for basic human needs and cooperation for the development of human resources, since it is in those areas that a direct contribution can be made to the stabilization of the livelihood and improvement of the welfare of people in developing countries.
124.	In the trade area, Japan decided this year to extend the application period of the Generalized System of Preferences for another 10 year period in order to help promote the trade efforts of developing countries. In addition, since April 1980 there have been in effect such special measures as free preferential rates of duty and the abolition of ceilings with respect, as a rule, to all products covered by the System originating from the least developed countries.
125.	With regard to the Common Fund for Commodities, to the finalization of which Japan actively contributed, Japan became a party to the Agreement Establishing the Common Fund in June of this year in the hope of facilitating its early inception. We believe that the Common Fund, which was agreed upon after long and difficult negotiations as a means to achieve the stabilization of the prices of the primary commodities developing countries produce, is a noteworthy achievement in the history of NorthSouth relations. It is our strong hope that Member States will expeditiously become parties to the Agreement so that it can come into force by the target date of 31 March 1982.
126.	Now I should like to take up the major problems which have brought about instability in the present international situation, and to present the views of my Government.

127.	In considering the unstable situations in the world today, Japan, as an Asian nation, must first of all take up the situation in Kampuchea, which has gravely affected the peace and stability of SouthEast Asia. The core of the Kampuchean problem lies in the fact that foreign military intervention has led to the denial of the Kampuchean people's right of self-determination and that, as a result, SouthEast Asia's peace and security have been threatened and its stability and prosperity disrupted,
128.	In this connection, we were gratified that, as a first step towards the solution of the Kampuchean problem, the International Conference on Kampuchea was convened last July in accordance with General Assembly resolution 35/6, with the participation of two thirds of the States Members of the United Nations, including a large number of nonaligned countries. My delegation sincerely welcomed the adoption by consensus of the Declaration and the resolution of the Conference on Kampuchea.13
129.	I strongly appeal to all countries concerned that they respect the principles and concrete measures contained in the Declaration of the Conference, which reflects the voice of the international community and aims at a comprehensive political solution of the Kampuchean problem. Also, we urge that negotiations be started promptly for the withdrawal of foreign forces and the holding of free elections under the supervision of the United Nations.
130.	Japan, as an elected member of the Ad Hoc Committee established by the Conference, will contribute to the best of its ability to the earliest possible restoration of peace in Kampuchea.
131.	In the process leading to negotiations on the solution, I believe it might also be useful if, for example, the SecretaryGeneral, in close contact with the Ad Hoc Committee, would send to the countries concerned, including those absent from the Conference, a special representative who would convey to them the results of the Conference and explore means of facilitating negotiations for a comprehensive political solution.
132.	I should also like to take this opportunity to express my deep sympathy to Thailand, which is bearing a heavy burden imposed by the influx of Indochinese refugees, including those from Kampuchea. The Government of Japan pays high tribute to the efforts of the United Nations in providing relief assistance to the Indochinese refugees and in expediting their voluntary return to their homelands, and further earnestly hopes that the Organization will play an even more effective role in the future. Japan has been actively extending relief assistance to the Indochinese refugees for humanitarian reasons and also in the hope of reducing the heavy burden borne by the nations of SouthEast Asia. However, in solving the refugee problem it is of urgent importance, not only to provide relief assistance to refugees, but also to find ways to eradicate the root cause of the refugee problem. Japan therefore renews its appeal to those countries from which refugees are fleeing to make further efforts to restrain their outflow.
133.	I should like to say a few words about the Korean peninsula. I firmly support the proposal made recently by the Government of the Republic of Korea that a dialog between the South and North be resumed, for example by exchanging visits between the top leaders of both sides. It is my earnest hope that continued efforts will be made for the.realization of such a dialog. The United Nations has so far played an important role in restoring and maintain 
ing peace in the Korean peninsula, and consideration should be given to utilizing the SecretaryGeneral's good offices to enable South and North Korea to resume a dialog.
134.	<1 cannot help noting that serious events which have resulted in the destabilization of the international situation have centred on the SouthWest Asian region as well as the Middle East.
135.	The Soviet military occupation of Afghanistan an armed intervention by foreign troops denying a nation its right of self-determination is an undisguised challenge to international justice and to the Charter of the United Nations. It can in no way be condoned. On this occasion, I should like once again to appeal, in the strongest terms, to the Soviet Union to heed the repeated calls of the international community and immediately withdraw its troops from Afghanistan and respect the Afghan people's right of self-determination.
136.	My country fully sympathizes with the Government of Pakistan, which is experiencing manifold difficulties in receiving refugees from Afghanistan. It intends to continue for humanitarian reasons, as .well as from considerations of regional peace and stability, to extend positive cooperation to relief activities through the United Nations High Commissioner for Refugees as well as through other organizations.
137.	We are deeply concerned by the continued fighting that unfortunately broke out between Iran and Iraq last year. I should like to urge those two countries to cease fighting as soon as possible and to settle the conflict by peaceful means in accordance with the principles of the Charter of the United Nations. Moreover, I should like to appeal to them to cooperate so that the conciliation efforts of the United Nations, through the SecretaryGeneral's representative, may be successful.
138.	The peace and stability of the Middle East are essential to the peace and prosperity of the world. Japan strongly hopes that a just, lasting and comprehensive peace will be achieved in the region by peaceful means and at an early date. It is of the view that such a peace should be achieved through the complete implementation of Security Council resolutions 242 (1967) and 338 (1973), and through recognition of and respect for the legitimate rights of the Palestinian people, including the right of self-determination under the Charter.
139.	Japan further believes that in order to achieve a just solution to the question of Palestine, which constitutes the core of the Middle East question, it is necessary that both the Palestinian people's right of self-determination and Israel's right to exist be mutually recognized and that the PLO, which represents the Palestinian people, participate in the peace process.
140.	TUrning now to the situation in Lebanon, it was most gratifying that the efforts of those involved resulted in a ceasefire last July. The Government of Japan, as a sponsor of Security Council resolution 490 (1981) calling for an immediate cessation of all armed attacks on Lebanon, sincerely welcomed that achievement.
141.	We consider it of the utmost importance that that ceasefire be maintained and that international efforts be made to move from that first step towards the solution of the Middle East question as a whole. I should like to appeal to all those concerned to exercise restraint and to refrain from any acts which would destroy the atmosphere in which such international efforts can be made.
142.	The Government of Japan will continue to support strongly the peacekeeping operations of the United Nations, which are playing a vital role in the maintenance of peace in the Middle East. Moreover, it urges all parties concerned likewise to extend their support to those operations.
143.	In June of this year, Israel undertook the outrageous step of bombing an Iraqi nuclear reactor, violating international law and the Charter. That act also constitutes a challenge to the efforts of countries promoting the peaceful use of atomic energy while committed to nuclear nonproliferation. Japan strongly condemns that act and calls on Israel humbly to comply with Security Council resolution 487 (1981), which was adopted unanimously and which represents the minimum demand of world public opinion.
144.	Destabilizing situations unfortunately still persist in Africa. That the practice of racial discrimination in South Africa has not yet been eradicated is a particularly serious problem. Japan strongly urges the Government of South Africa to eradicate immediately the policies of apartheid, which run counter to the principles of the Charter.
145.	Furthermore, it is utterly deplorable that, owing to the intransigent attitude of the Government of South Africa, free elections under the supervision and control of the United Nations have not been held in Namibia, nor has Namibia achieved its independence. Japan reaffirms its view that the question of Namibia should be solved on the basis of Security Council resolution 435 (1978) and wishes to express its earnest hope that the countries concerned will make further efforts towards an early solution of that problem.
146.	Japan has declared its readiness to participate actively in the United Nations Transitional Assistance Group and hopes that the Group will begin its operations and that Namibian independence will be achieved at the earliest possible date.
147.	I cannot help expressing deep concern at the current situation of the rapidly increasing number of refugees in Africa. At the International Conference on Assistance to Refugees in Africa held in April of this year, Japan declared its intention to extend positive cooperation to that problem. I believe that every country should continue to extend maximum assistance for the relief of those refugees, who are suffering from starvation and disease.
148.	Based on the fundamental position of the pursuit of peace and the refusal to become a military power, it is the consistent policy of the foreign relations of my country to contribute to the building of world peace and prosperity. We are determined to work actively for world peace and. prosperity, particularly at this time of global instability. For that purpose, we shall endeavor to promote relations of friendship and cooperation with other countries throughout the world.
149.	In accordance with that policy, my country sincerely hopes to develop relations of friendship and cooperation, based on true mutual understanding, with the Soviet Union, one of its most important neighbors. However, there still exists between the Soviet Union and Japan an unsettled territorial issue. The Northern Territories, reversion of which Japan has always demanded from the Soviet Union, comprise the islands of the Habomai, Shikotan, Kunashiri and Etorofu. It is clear from the historical as well as the legal viewpoint that those islands are not included in the Kurile Islands, to which Japan renounced its title under the Peace Treaty signed at San Francisco on 8 September 1951. A peace treaty has not yet been concluded between our two countries because the territorial issue remains unsettled. This constitutes a major obstacle to the development of our relationship on a stable basis. I must also point out that we have been confronted with an extremely regrettable situation whereby the Soviet Union has recently deployed and strengthened its military forces in the Northern Territories.
150.	The Government of Japan demands that this situation be promptly rectified, and strongly urges the Soviet Union to come to the negotiating table with a view to settling the northern territorial issue and thereby concluding a peace treaty. I firmly believe that further development of relations of true friendship between Japan and the Soviet Union upon the settlement of this issue will contribute to the peace and stability of Asia and to that of the world as well,
151.	Incidentally, the Foreign Minister of the Soviet Union in his statement today [7 th meeting] made a reference alleging that Japan is getting involved in the establishment of military cooperation between the United States and China. I must state clearly that this is an entirely groundless allegation.
152.	It is my conviction that in order to enhance the stability and prosperity of the international community the United Nations should be utilized in a more positive way as a means of reversing current trends in the world situation. A number of difficulties and limitations certainly confront the United Nations in the actual performance of its functions. We must not forget, however, that the ability of the United Nations to play an effective role in settling the problems before us depends precisely on our attitude as Member States.
153.	In establishing the United Nations mankind entrusted to if its hope for world peace and prosperity. I consider it extremely important today for each Member State to remember this original ideal. In order to revitalize its functions, the role of the United Nations must be considered not in a passive way by asking what can be expected of the Organization but in a positive way by seeking to utilize it effectively in solving problems.
154.	I believe that in today's international community, where the interdependence of States and of regions continues to grow, important world problems can never be resolved without international effort. As mankind's only universal international Organization, the United Nations should be utilized in an effective way as a forum for the promotion of such international endeavors.
155.	I should like to conclude my statement by appealing not only to the world's most powerful nations but to all Member States to make joint efforts to eliminate the destabilizing elements in the world and thus attain the common goal of lasting peace and prosperity for mankind.


